Citation Nr: 0211892	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from July 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  While on active duty, the veteran was diagnosed with 
coronary artery disease and hypertension with left 
ventricular tachycardia.

3.  There is competent medical evidence of record causally 
relating the veteran's current heart disorder to his 
diagnosis of coronary heart disorder and hypertension while 
on active duty.


CONCLUSION OF LAW

The veteran's heart disorder was incurred during his active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 
5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  Under the circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and the veteran was afforded a VA 
examination.  In addition, the Board has obtained a VA 
medical opinion, with additional clarification.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for a 
heart disorder.  A veteran is entitled to service connection 
for a disability resulting from a disease or injury incurred 
in or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records, as well as VA examination and VA opinion reports.

The veteran's service medical records indicate that on a July 
1991 Report of Medical History, completed pursuant to 
induction into active service, the veteran indicated that he 
did not have a history of heart trouble.  An 
electrocardiogram (ECG or EKG) revealed possible left 
ventricular hypertrophy by voltage criteria.  The ECG was 
described as abnormal.  A Medical Screening Summary, also 
dated July 1991, noted that the veteran had an abnormal ECG, 
with left ventricular hypertrophy, but concluded that the 
veteran's risk factors did not exceed primary screen levels, 
and the veteran was cleared for the Army's physical fitness 
test.  

Early December 1991 service medical records contained blood 
pressure readings of 162/94 and 130/90.

An electrocardiographic record dated approximately a week 
later in December 1991, showed a clinical impression of 
irregular heart rhythm.  The veteran's blood pressure was 
144/84.  The findings included normal sinus rhythm, frequent 
premature ventricular contractions (PVCs), and an abnormal 
EKG.  The examiner noted that compared to the July 1991 EKG, 
there were no significant changes.  On a "REFARD" 
examination that same date, it was noted that the veteran had 
an irregular heart beat.  An EKG was recommended, as well as 
an internal medical consult and follow-up with a civilian 
doctor.  Another December 1991 service medical record 
reflects a blood pressure reading of 140/98.  It was noted 
that the veteran was referred for evaluation of his irregular 
heartbeat.  The veteran related no history of prior heart 
disease, although once in a while his heart beat was stronger 
than normal.  The examiner noted that the veteran was 
deployed for Operation Desert Storm in July 1991, and had an 
EKG before deployment, although the veteran stated he was not 
informed about the findings on the EKG.  

Later in December 1991, the veteran was seen with a history 
of PVCs since July 1991.  It was noted that the veteran was 
trying to separate from service, when it was noted he had 
frequent PVCs that he could sense, although he denied 
shortness of breath.  The veteran's blood pressure reading 
was 160/100.  It was noted that he consumed two pots of 
coffee per day.  The impression was PVCs and coronary artery 
disease.  The examiner noted that the PVCs may be due to 
coffee abuse, but he was still concerned of the risk of 
coronary artery disease.  

In January 1992, the veteran was referred to the Wright 
Patterson Air Force Base, where he was diagnosed with minimal 
coronary artery disease, left ventricular hypertrophy, and 
mild global hypokinesis of the left ventricle.  The 
impression was that there was no specific cause for PVCs and 
that the veteran could have had a mild cardiomyopathy.  The 
examiner opined that it was doubtful that the veteran had a 
nonobstructive cardiomyopathy.

Following service separation, the record contains private 
treatment records from Mercy Hospital dated June 1997, 
including a treadmill EKG.  The impression was adequate 
submaximal exercise stress test.  There were no ischemic EKG 
changes during the exercise stress test.  There were frequent 
PVCs, including episodes of coupling and tripling of PVCs.  
In conclusion, stress and resting thallium images failed to 
show any significant defect to suggest any stress induced 
ischemia.  A radiology report revealed no active disease 
process in the chest.

Treatment records from St. Vincent Hospital dated in July 
1997, reflect that the veteran underwent a cardiac 
catheterization, which revealed single vessel coronary artery 
disease involving the right coronary artery.  The left main 
coronary artery, left anterior descending coronary artery, 
and circumflex coronary artery were normal with no 
significant disease noted.  

Private treatment records from February 1999 show a diagnosis 
and treatment for coronary artery disease.  The records show 
the veteran to be feeling well, without any chest pain or 
shortness of breath.  A physical examination showed a 
slightly enlarged heart, normal heart sounds, regular rhythm 
and no murmurs.  Impression was known coronary artery 
disease, well-controlled hypertension, and a history of 
hyperlipidemia.  The examiner noted that the veteran was 
doing well and would continue his present medical treatment.  

The veteran underwent a VA heart examination in August 1999.  
The examiner noted that the veteran underwent a heart 
catheterization at Wright Patterson Air Force Base in 1992, 
which showed a 40 percent blockage.  The veteran related that 
no surgeries were performed at that time.  The veteran stated 
that he was followed up by a private physician, and that 
there was no change in the blockage.  Physical examination 
revealed that the heart was not enlarged, with a normal rate 
and rhythm of 80 per minute.  There was no murmur noted.  S1 
and S2 were normal.  Peripheral pulses were intact 
bilaterally.  There was no pitting edema of the lower 
extremities.  Blood pressure in the sitting position was 
120/80, blood pressure standing 118/78, and blood pressure 
lying 120/76.  The EKG showed normal sinus rhythm with 
occasional PVC's and ST-T wave abnormality.  The diagnosis 
was hypertension with coronary artery disease and 
hypercholesterolemia.                                  

In October 2001, a medical opinion was obtained from a VA 
cardiologist.  According to the report, the VA cardiologist 
opined that it was likely that the veteran had a heart 
disorder prior to his July 1991 entry into service, namely 
mild, asymptomatic atherosclerosis.  The cardiologist stated 
that the veteran's service medical records did not indicate a 
chronic worsening or increase in the veteran's disability, 
but noted that it was possible that the veteran's disorder 
underwent a "subtle chronic worsening . . . during the 
period of service, insofar as coronary disease can be 
asymptomatic."  He further opined that the veteran's heart 
disease "is likely a preexisting condition which may have 
been exacerbated by active duty."

In May 2002, pursuant to a request by the Board, the VA 
cardiologist clarified his earlier opinion, stating that it 
was "likely that [the veteran] had a 50 [percent] or greater 
change of having mild asymptomatic atherosclerosis at the 
time he entered into the military . . . ."  The physician 
noted that the veteran had premature ventricular contractions 
on his July 1991 EKG, and stated that it was possible that 
the veteran's heart disease was causally or etiologically 
related to his active service, including a possible subtle 
chronic worsening of his underlying disorder during service.

The Board has carefully reviewed the evidence of record, and 
in light of the opinion provided by the VA physician, which 
concluded that the veteran's heart disorder was possibly 
related to his service and may have undergone a "subtle, 
chronic" worsening during service, the Board finds that the 
evidence supports a causal relationship between the veteran's 
heart disorder and the symptomatology found during the 
veteran's service.  See 38 U.S.C.A. §§ 1110, 1131 (an award 
of service connection requires that a veteran incur or 
aggravate a disease or injury during service).  In this case, 
the Board acknowledges that there is a question as to whether 
the veteran's heart disorder was incurred or aggravated 
during his service.  In this regard, the Board notes that 
there is a question as to whether the veteran's coronary 
artery disease preexisted his service, as there were no 
symptoms present at the veteran's induction examination.  In 
addition, the evidence is unclear as to whether the veteran's 
symptomatology increased in severity during his service.  
Nonetheless, the VA physician clearly opined that the 
veteran's coronary artery disease probably preexisted his 
service and may have undergone a subtle worsening during his 
service.  As such, the Board finds that there is an 
approximate balance of positive evidence and negative 
evidence on the question of whether the veteran should have 
been entitled to service connection for a heart disorder.  
Accordingly, the Board resolves all doubt in the veteran's 
favor, and grants service connection for a heart disorder.


ORDER

Service connection for a heart disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

